Judgment, Supreme Court, Bronx County, rendered on April 15, 1971, convicting defendant, after a trial by jury, of attempted robbery in the second degree and sentencing defendant to an indeterminate term not to exceed five years, unanimously reversed, on the law, the judgment vacated, and the matter remanded for resentencing in accordance with the provisions of sections 207 and 208 of the Mental Hygiene Law and section 60.15 of the Penal Law. The record shows that in addition to defendant’s request for a medical examination, the court was informed that there was pending against defendant a charge for possession of drugs. Accordingly, a medical examination was mandatory pursuant to section 207 of the Mental Hygiene Law which requires such examination where a defendant is charged with a drug offense or “ shall state, indicate or show symptoms, or it otherwise appears, that he is a narcotic addict”, and sentence may be imposedonly after receipt of the report of such examination.” (People v. Carter, 39 A D 2d 537.) People v. Gordian, (39 A D 2d 861) is distinguishable, for unlike that case, the record here is silent as to whether the court would have imposed sentence pursuant to the provisions of the Penal Law regardless of the results of the examination. Concur—McGivern, J. P., Nunez, Steuer, Tilzer and. Capozzoli, JJ.